       case 1:18-cv-10522-CM-DCF Document 63 Filed 04/21/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
Wairon Nunez,
                                                                                        STIPULATION AND
                                                             Plaintiff,                 ORDER OF DISMISSAL

                               -against-                                                18 Civ. 10522 (CM)

C.O. Obozua Ehikoya, C.O. Mohammed Islam, C.O. Haurltz                      fr,:        r,:::::::::=======::i
Derisma, Cpt. Boswell Paul, C.O. John Caruso, C.O. William                  ...,,_.''    USDCSDNY
Llarch,                                                                                  DOCUMENT
                                                          Defendants.                    ELECTRONICALLY FH-El >
                                                                                         DOC#•               ~
------------------------------------------------------------------------x
                                                                                         ~ATE ~ILED:   '/lH t~     i
                                                                                                                  ,j
                                                                                                                  _j

                WHEREAS, the parties have reached a settlement agreement arid now desire to
                                                                                          '
resolve the remaining issues raised in this litigation, without further 1proceedings and without
                                                                                          I



admitting any fault or liability;

                NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the undersigned, that

        1.      The above-referenced action is hereby dismissed with prejudice; and
        Case 1:18-cv-10522-CM-DCF Document 63 Filed 04/21/21 Page 2 of 2



        2.     Notwithstanding the dismissal of this action in accordance with this agreement,

the District Court shall continue to retain jurisdiction over this action for the purpose of

enforcing the terms of the settlement agreement reached between the parties and set forth in the

Stipulation of Settlement executed by the parties in this matter.


Dated: New York, New York
       March 10 ,2'0XOC 2021


ROB ERT MARINELLI                                      JAMES E. JOHNSON
Attorney for Plaintiff                                 Corporation Counsel of the
305 Broadway, Sui te I 00 I                                   City of New York
New York, NY 10007                                     Attorney for Defendants City of New York,
212-822-1427                                             Ehikoya, Islam, Derisma, Paul, Caruso,
                                                         and Llarch
                                                       100 Church Street, 3 rd Floor
                                                       New York, New York 10007
By:                                             By:        /s/      Xatlierinej. Weaa
      Robert Marinelli
                                                       Katherine J. Weall
                                                       Senior Counsel

                                                       SGf ORDE
                                                       I     '
                                                            //




                                                       HON. COLLEN MCMAHON
                                                       UNITED STATES DISTRICT JUDGE

                                                       Dated:    4k:f
                                                                  I
                                                                      dJ , 2'0XOC       2021




                                                 2
